Citation Nr: 0420016	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for tendonitis of the 
left wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to an original disability rating in excess of 
10 percent for epicondylitis of the left elbow.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for epicondylitis of the left elbow and assigned a 
noncompensable evaluation effective from July 14, 1998, and 
continued a noncompensable evaluation for tendonitis of the 
left wrist.

In a November 1999 rating decision, the RO determined that 
there was clear and unmistakable error in the September 1999 
decision to assign noncompensable evaluations for 
epicondylitis of the left elbow and tendonitis of the left 
wrist.  The RO assigned a 10 percent rating for the 
tendonitis of the left wrist effective July 14, 1998, 
assigned a 10 percent rating for epicondylitis of the left 
elbow, also effective July 14, 1998, and established a 
temporary total rating for convalescence, effective from 
February 10 to March 31, 1999.

The veteran appealed the effective dates of the awards in 
December 1999.  In a July 2001 decision, the Board denied 
entitlement to an effective date earlier than July 14, 1998 
for the grant of service connection for epicondylitis of the 
left elbow, and granted an effective date of March 4, 1998, 
for the 10 percent rating for tendonitis of the left wrist.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has not received this required notice 
for his claim for disability ratings in excess of 10 percent 
for tendonitis of the left wrist, 10 percent for chondolitis 
of the left elbow prior to February 10, 1999, and 10 percent 
for chondolitis of the left elbow since April 1, 1999.  The 
AMC or RO should provide the appellant with notice regarding 
these claims in accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

The AMC or RO should provide the veteran 
with notice in accordance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

